Citation Nr: 0516772	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-09 106	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.

3.  Evaluation of residuals of a left ankle fracture, 
currently rated as 10 percent disabling.

4.  Evaluation of left ear hearing loss disability, currently 
rated as zero percent disabling.

5.  Evaluation of residuals of a right ankle fracture, 
currently rated as zero percent disabling.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


FINDINGS OF FACT

1.	The veteran in this case had active service from July 
1968 to June 1971; from January 11, 1982, to September 7, 
1984; from September 11, 1984, to September 1, 1985; from 
October 15, 1985, to April 11, 1986; from February 12, 1987, 
to July 28, 1987; and from August 1987 to December 1999.

2.	On June 7, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant (, 
through his/her authorized representative,) has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


